UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THURMAN DOMINICK BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cr-00479-WMN-1; 1:11-cv-03010-WMN)


Submitted:   September 11, 2012           Decided: September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Thurman Dominick Brown, Appellant Pro Se.       Michael Clayton
Hanlon, Assistant United States Attorney, Rachel Miller Yasser,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   Thurman Dominick Brown seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.        2012)       motion.      Pursuant         to    Federal     Rule    of    Appellate

Procedure 4(a)(1)(B), a notice of appeal in a civil case in

which        the     United     States   is    a       party      must   be   filed    with     the

district           court     within   sixty     days         after   judgment     is    entered.

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”                    Bowles v. Russell, 551 U.S. 205,

214 (2007).              The district court may extend the filing time if “a

party so moves no later than 30 days after the time prescribed

by   .       .   .    Rule    4(a)    expires”         and    the    party    shows    excusable

neglect or good cause.                Fed. R. App. P. 4(a)(5)(A).

                   The    district     court    denied         Brown’s       § 2255    motion    on

March 27, 2012.                Therefore, Brown had until May 29, 2012, * to

file a notice of appeal.                       Brown, however, filed his undated

notice of appeal, at the earliest, on June 12, 2012, fourteen

days after the expiration of the sixty-day appeal period.                                       We

liberally            construe    Brown’s      notice         of   appeal,     which    he   filed

within the thirty-day excusable neglect period, as a request for

an extension of the appeal period.                           Accordingly, we remand this


         *
       The sixtieth day fell on Saturday, May 26, and Monday, May
28, was Memorial Day. See Fed. R. App. 26(a).



                                                   2
case to the district court for the limited purpose of enabling

the court to determine whether Brown has shown excusable neglect

or good cause warranting an extension of time to appeal.     The

record, as supplemented, will then be returned to this court for

further consideration.

                                                        REMANDED




                               3